Title: To Thomas Jefferson from Thomas Lee Shippen, 19 January 1789
From: Shippen, Thomas Lee
To: Jefferson, Thomas



My dear Sir
24. Northumberland St. StrandLondon January 19th. 1789.

I had the honor of writing to you very soon after my arrival  here, but I begin to be apprehensive that by some accident my letter has miscarried. In that I mentioned that I had placed the dispatches with which you entrusted me on my leaving Paris, in the hands of the Capt. of a merchant ship going to New York, and begged to know whether I should wait for some private opportunity by which to send you the money which you were so kind as to advance me, or whether there were any way in which I could dispose of it here to your use. As I have received no answer to this last point, I have still waited for an opportunity of sending the money to Paris. Mr. D. Parker now furnishes me with one, and I send you by him the money with a thousand thanks.
The December packet is just arrived from New York, but I have not yet received my letters. The last which I have are dated in November. I take it for granted you have letters of that date which give you all the information I derive from mine. They may not however mention some appointments which have taken place in Pennsylvania of which I am informed. Genl. Mifflin has been chosen President of the State and his appointment celebrated by ringing of bells, bonfires, firing of cannon, and other demonstrations of joy. Mr. R. Peters is made speaker of the House of Assembly. Mr. R. Morris and Mr. McClay of Sunbury are the senators of the new Congress. The tickets for representatives which are to run through the State, as agreed upon at two conferences, the one at Harrisburg on the Susquehannah composed of Constitutionalists and the other at Lancaster of the Republican party, are made up of the following gentlemen.—For the former C. Pettit, B. McClenachan, Findley, Whitehill, Smilie, W. Montgomery, Genl. Irwin and a Mr. Driesbach. For the latter, G. Clymer, T. Fitzsimmons, Col. Hartley, Col. Chambers, Muhlenberg, Wynkoop, Scott, and Alison. There seems little doubt but the latter will succeed, tho’ there will be a very warm contest.The people of N. York have discovered great earnestness and anxiety in accomodating the new Congress. In one morning, I understand they raised 6,000 pounds by subscription for the purpose of building apartments for the two houses of Congress.
The French Ambassador is exceedingly attentive to me, and always enquires very particularly about your Excellency. He seems to interest himself very much in American affairs.
In all my father’s letters, he speaks very affectionately of you and of his obligations to you for your kindness to his son. I have great pleasure in delivering to you his compliments.
The trustees of New Jersey College at their last commencement  conferred on me the honorary degree of Master of Arts. Your uniform goodness to me has inspired me with a confidence in your friendship which I hope will be pleased at this compliment of the New Jersey College.
I have attended the debates of the two Houses of Parliament upon the interesting subject which has lately claimed their attention, with great constancy, and have been most highly gratified. In the last meeting after a debate of 8 hours in which Mr. Sheridan most particularly distinguished himself, it was determined to limit the powers of the Regent as to the creating of peers, the disposal of the King’s personal estate, and the appointment of the officers of the King’s household. I send you a paper by Mr. P. which will give you some idea tho’ indeed a very imperfect one of the two principal speeches.
I beg to be remembered to the Marquis de la Fayette and that you will always consider me your much obliged and entirely devoted servant,

Th: Lee Shippen


P.S. Mr. Parker had set off 3 minutes before I got to his house, so that I am obliged to send you this letter by post and without the paper. It has obliged me too to alter my arrangement as to the mode of sending you the money. Mr. Trumbull has it now in his hands, and holds it at your disposal.

